Citation Nr: 1202617	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active service from February 1970 to April 1978.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  A review of the record shows that in a July 2011 rating decision, the Veteran was granted entitlement to service connection for PTSD.  There is no indication from the record that the Veteran has disagreed with the disability rating assigned in that decision.  Therefore, the Board has limited its consideration accordingly. 

The issue currently on appeal was previously before the Board in October 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a left knee disability is decided.

In the October 2009 remand, the Board directed that a medical opinion be obtained from the VA Medical Center regarding the nature and etiology of the Veteran's left knee disability.  

In May 2011, a VA medical opinion was provided.  At that time, the VA examiner reported that the Veteran's left knee pain was less likely as not related to any in service injury.  In this regard, the examiner cited a January 1976 treatment note from the Veteran's service treatment records (STRs) in which it was reported that the Veteran was experiencing left knee locking as a result of an old left lateral meniscus tear that reportedly happened "many years ago."  A review of the Veteran's STRs shows that there is in fact a record indicating that the Veteran may have had a left lateral meniscus tear prior to his active service.  In October 1975, the Veteran was assessed to have a questionable torn left lateral meniscus.  The March 1978 separation examination reportedly revealed that the lower extremities were normal on evaluation.  There was a history of a finding of chondromalacia, but STRs show this was a right knee finding in service.

The Board notes that a Veteran is presumed to have been sound upon entry into the service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In this regard, the May 2011 VA examiner did not provide an opinion as to whether the Veteran's left knee disability clearly and unmistakably existed prior to the Veteran's active service, and if so, whether it clearly and unmistakably was not aggravated by such service.   

Therefore, as the May 2011 VA examiner did indicated that the Veteran's left knee disability may have pre-existed his active service, the Board finds that the Veteran's claims files should be forwarded to the May 2011 VA examiner for an addendum opinion to determine nature and etiology of any currently present left knee disability, to specifically include whether it clearly and unmistakably existed prior to active service and underwent no permanent increase in severity as a result of active service.

Moreover, the examiner should also be requested to expand upon the opinion offered, to include information as to whether there is any current evidence of a meniscal tear, and whether such tear, as was suspected in service, could resolve without residuals.  It should also be indicated whether currently noted degenerative changes could be a residual of a tear of a meniscus, with the medical reasoning supporting the conclusion set out.

Additionally, current treatment records should be obtained before a decision is rendered with respect to this issue.  

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center and private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. Then, the Veteran's claims file should be forwarded to the VA examiner who provided the May 2011 VA opinion for a complete review of the claims files and an addendum opinion.

Based upon the review of the claims files, the examiner should provide an opinion with respect to currently present left knee disability as to whether there is a 50 percent or better probability that the disability was present during service.  It should be indicated whether there is any residual of the suspected in-service tear of the meniscus, and if not, whether such disorder would or could resolve with conservative treatment, or whether that diagnosis may have been incorrect.  It should also be indicated whether current degenerative changes could be a residual of a meniscus tear, with medical reasons set forth for either a yes or no answer.  If not incurred in service, the examiner should provide an opinion as to whether the any chronic knee disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.

With respect to any currently present left knee disability the examiner believes the Veteran developed after his discharge from service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.  Again, the medical reasoning in entering the decision should be set out.

If the May 2011 VA examiner is not available, the claims files should be provided to and reviewed in their entirety by another examiner with sufficient expertise who should provide the required opinions with the supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


